DETAILED ACTION
This application is being examined in art unit 3636 by Examiner Sarah McPartlin.  Please do not hesitate to call me at 571-272-6854 if you have any questions about this communication or how to respond.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 2/10/2020 and 2/27/2020 has been considered as to the merits.

Specification
The disclosure is objected to because of the following informalities: The specification refers to particular claims by number.  The subject matter and/or numbering of claims may change during prosecution and therefore reference to particular claim numbers in the specification is not permitted.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following words/phrases lack sufficient antecedent basis:
The child (claim 1, line 2)
The bolt element (claim 6, line 2)
The locking groove (claim 10, line 2)
The guide (claim 10, lines 2-3)
The height adjustment (claim 14, line 1; claim 15, line 1)
The locking of the adjusted height (claim 14, lines 1-2; claim 15, lines 1-2)
The ending of the locking (claim 14, line 2; claim 15, line 2)
The release of the locking (claim 15, line 2)
The locking (claim 16, line 1)
Claim 8 recites the phrase “a locked state.”  It is not clear if this locked state is referring to the locked state first introduced in claim 1.  If Applicant is referring to the same locked state, Applicant may wish to use the phrase - - the locked state - - in claim 8 for clarity.
Claim 9 recites that height adjustment is “positively guided” in line 2.  It is not clear what is meant by positively guided.  Clarification is required.
Claim 10 recites “a guide groove for guiding a height adjustment is formed by the locking groove” in lines 1-2.  It is not clear how a guide groove can be formed by the locking groove.  Clarification is required.  Perhaps the guide groove has a series of locking grooves extending therefrom.  
Claim 11 recites the phrase “such that gravity supports the locking” in line 2.  This phrase is not clear.  It appears that somehow the bolt element drops downward, under the force of gravity, into that locked state, however clarification is required.
Claim 16 recites the phrase “is proportionally effectible by a force connection” in line 2.  This phrase is not understood.  Clarification is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-12 and 14-16 is/are rejected, as best understood with the above cited indefiniteness, under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (7,810,885).  With respect to claim 1, Chen discloses a seat including a height adjustable support device (5) for supporting a body part of the child or an external object comprising a height adjustment device (see Figure 10) which comprises at least two locking devices (73)(73), one on each side of the seat, wherein the locking devices (73)(73) can be released or transferred into a locked state by rotation or translation of a common operating device (1).  With respect to claim 3, the locking device (73) includes a press fit (given that it is pressed into engagement with aperture (41) by way of spring (76)).  With respect to claim 4, the support device comprises a seating surface.  With respect to claim 5, the locking device comprises a locking groove (41) and at least one bolt element (73) which can be guided into the locking groove and out of the locking groove is secured in the locked state inside the locking groove by a press fit, wherein the press action is provided by spring (76). With respect to claim 6, the bolt element (unlabeled, but formed at center of gear (12)) is configured for rotational movement.  With respect to claim 7, further including an actuating device (13) configured for pretension in a direction of a locking position.  With respect to claim 8, a pretensioning spring device (76) is configured to act in the direction of a locked state.  With respect to claim 9, a height adjustment is positively guided, given the telescopic nature of elements (72) with legs (4).    With respect to claim 10, a guide groove (771) for guiding a height adjustment is formed by the locking groove, formed in element (72) and receiving an end of slide element (71), wherein a bolt element (751) can slide in the 

Claim(s) 1-4, 9, 11 and  14-16 is/are rejected as best understood under 35 U.S.C. 102(a)(1) as being anticipated by Driessen (US 2009/0026823).  With respect to claim 1, Driessen discloses a seat (1) including a height adjustable support device (41) for supporting a body part of the child or an external object comprising a height adjustment device which comprises at least two locking devices (27), one at each side of the seat, wherein the locking devices can be released or transferred into a locked state by rotation or translation of a common operating device (note: upward rotation of a front edge of footrest (41) releases the locking engagement by (27)).  With respect to claim 2, the height-adjustment device provides for infinitely variable height adjustment of the support device, along leg portions (3).  With respect to claim 3, the locking device includes a press fit within the contours of element (27).  With respect to claim 4, the support device is a foot rest.  With respect to claim 9, the height adjustment is positively guided (given that it is guided along leg element (3).  With respect to claim 11, the locking device is configured such that gravity supports the locking (downward rotation of footrest wedges the footrest into a locked configuration with respect to leg (3)).  With respect to claim 14, the height adjustment, the locking of the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lei et al. (US 2015/0366372) (note single handed rotational release of locking device); Ahnert (8,029,014) (note synchronous translational height adjustment independent of which button 194 is actuated); Yin et al. (US 2013/0277949) (note one-handed release and adjustment of seat height) and Ponticelli (US 2011/0254336) (note the infinite adjustment positions for vertically adjustable seat with respect to frame).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636